UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7082



JUDSON WARREN WHITE,

                                                 Plaintiff - Appellant,

          versus


FRED MARSHALL, Chief of Police; BRAD RHINE-
HART, Officer; ERROLL RANDLE, Officer; CITY OF
CHARLESTON,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-97-213-2)


Submitted:   January 5, 1999                 Decided:   January 21, 1999


Before WILKINS and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Judson Warren White, Appellant Pro Se. John R. Teare, Jr., BOWLES,
RICE, MCDAVID, GRAFF & LOVE, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Judson Warren White appeals the district court’s orders deny-

ing relief on his 42 U.S.C. § 1983 (1994) complaint and denying his

motion for clarification.    We have reviewed the record and the

district court’s opinions accepting the magistrate judge’s recom-

mendations and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See White v. Rhinehart, No.

CA-97-213-2 (S.D.W. Va. June 9, July 28 & Aug. 1, 1997).   We deny

White’s motions for appointment of counsel and for leave to file

additional exhibits as evidence.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2